McCULLOCH, C. J. The Monroe County Road Improvement District was created as a local improvement district by a special statute enacted by the General Assembly of 1917, authorizing the improvement of a highway running a distance of about twenty-two miles across Monroe County, from a point on Cache River, opposite the railroad station at Brassfield and running easterly parallel with the line of railroad of the Chicago, Rock Island & Pacific Railway Company to the east line of Monroe County. The route does not run entirely parallel with the line of railroad referred to, but substantially so, there being considerable variance at certain points. There is situated within the district the main line of railroad of the Chicago, Eock Island & Pacific Eailway Company, and also one of its branch'lines; and the main line of the St. Louis Southwestern Railway Company, and also one of the branch lines of the Missouri Pacific Railroad Company. The statute provides for the creation of a board of improvement and specifies the duties of the board with respect to assessment of benefits, the construction of the improvement and other matters necessary to -carry out the purposes of the statute. It is provided that after the formation of plans for the improvement and approval thereof by the county court the commissioners shall proceed to assess the benefits to be received by the real property in the district, including railroads, and when the assessment is completed the same shall be filed with the' county clerk and notice thereof published so as to afford a hearing before the commissioners to all owners of real property. And it is further provided that any owner who appears at the hearing before the commissioners and makes complaint in writing against the assessments, and who feels aggrieved at the action of the commissioners at such hearing, may institute an action in the chancery court within thirty days after said hearing by the commissioners for the purpose of reviewing the action of the commissioners in the assessment of benefits. Separate actions were instituted in the chancery court by each of the railroads' mentioned above asking for a correction of the assessments alleged to be excessive. In each of the complaints there was also an attack made on the validity of the statute and the proceedings thereunder, but those attacks have been abandoned, and the sole question presented on this appeal relates to the correctness of the assessments made by the commissioners sitting as a board of assessors. Certain individual owners of real property situated in the district also joined in the action attacking the correctness of their assessments, and all of the actions were consolidated in the chancery court and heard together. The consolidated causes were heard upon oral testimony, and a final decree was rendered dismissing each of the complaints for want of equity. The present proceedings instituted pursuant to the terms of the statute constituted a direct attack upon the correctness of the assessments, and, since the statute provides for the proceedings to be instituted in the chancery court, the case comes here for hearing de novo on the record made below, as in other appeals in chancery causes. The sole question, therefore, for our consideration is whether the evidence sustains the findings of the chancellor that the assessments of benefits against the property of the several appellants were correct and were in substantial uniformity with the assessments of other property in the district. There is a sharp conflict in the testimony, and we are unable to say that it is against the findings of the chancellor. An estimate of benefits resulting from a local improvement to a given piece of property is largely a matter of opinion, and generally there is a wide difference of opinion on such questions. Under those circumstances, a great amount of deference is due to the judgment of the board of assessors who are constituted as a special tribunal for the purpose of determining that question, and courts reviewing the proceedings of the assessors should not substitute the judgment of the judges for that of the assessors, unless the evidence clearly shows that the assessments are erroneous. No useful purpose would be served in analyzing the testimony at length, but it has all been carefully considered, and we are of the opinion that the state of the testimony is such that the conclusion of the board of assessors as to the proper amount of the estimate of benefits should not be disregarded or disturbed. Railroad property is subject to assessment for local improvement the same as other kinds of real estate, but the ascertainment of benefits to that kind of property is more difficult for the reason that it stands, to some extent, in a class to itself. Still, the inquiry as to that kind of property is to ascertain the enhancement in value or benefits to accrue from tlie construction of tlie improvement, and all of tlie elements which tend to create such benefit are to be considered. We think that when these various elements are considered in the present instance it cannot be said that the assessments against the railroad property are unjust or are out of harmony with the assessment of benefits against other property in the district. We find, too, that the evidence does not show that the assessments of the individual appellants were incorrect. The decree in each of the cases is affirmed.